13‐1158‐cr 
United States v. Miles 
                                           
                    UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                               ______________                          
                                           
                              August Term, 2013 
                                           
              (Argued: March 28, 2014          Decided: April 10, 2014) 
                                           
                            Docket No. 13‐1158‐cr 
                                 ____________                          
                                           
                       UNITED STATES OF AMERICA, 
                                           
                                                           Appellee, 
                                           
                                       ‐v.‐ 
                                           
                   ROBERT LEE MILES, a/k/a ROBERT LEE,  
                                           
                                              Defendant‐Appellant. 
                                           
                               ______________ 
 
Before: 
        WESLEY AND CARNEY, Circuit Judges; AND RAKOFF, District Judge. 
                                          
                                 ______________ 
                                          
      Appeal from a March 27, 2013 judgment of conviction and sentence 
entered in the United States District Court for the Southern District of New York 



* The Honorable Jed S. Rakoff, District Judge for the Southern District of New York, 
sitting by designation. 
(John F. Keenan, Judge) following a bench trial on stipulated facts. We AFFIRM 
the district court’s judgment and sentence.  
                         
                                          
                            ALEXANDER D. LEVI (Mary E. Mulligan, Emily L. 
                          Chang, on the brief), Friedman Kaplan Seiler & 
                          Adelman LLP, New York, NY. 
 
                          DANIEL C. RICHENTHAL, Assistant United States 
                          Attorney (Brent S. Wible, Assistant United States 
                          Attorney, on the brief), for Preet Bharara, United 
                          States Attorney for Southern District of New York, 
                          New York, NY. 
                                                                    
                                   ______________ 
                                           
PER CURIAM: 

      Robert Lee Miles a/k/a Robert Lee (“Miles”) appeals from a March 27, 2013 

judgment of conviction and sentence entered in the United States District Court 

for the Southern District of New York (John F. Keenan, Judge) following a bench 

trial on stipulated facts.  The district court found Miles guilty of being a felon in 

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and sentenced him to 

the mandatory minimum term of fifteen years under the Armed Career Criminal 

Act (“ACCA”).  18 U.S.C. § 924(e).  We conclude that the district court did not err 

in denying Miles’s motion to invoke entrapment by estoppel; in finding that an 

“innocent possession” defense was unavailable; in finding the police had 
probable cause to arrest and frisk Miles; and in sentencing Miles under the 

ACCA.  We therefore AFFIRM the district court’s judgment of conviction and 

sentence.  

       

                                 BACKGROUND 

      At approximately noon on January 19, 2011, New York City Police 

Department (“NYPD”) officers stopped Miles on a subway car after he walked 

through the end doors of the subway car while the train was stationary.  During 

the frisk that followed, the officers found an unloaded revolver in Miles’s 

waistband.  The officers proceeded to arrest Miles, who had previously been 

convicted of numerous state felony offenses—two violent—and a serious drug 

offense.  Upon arrest, Miles stated that a friend had given him a gun in order for 

Miles to collect money through a gun amnesty program, in which individuals 

bring firearms to police precincts in exchange for $100.  

      Miles was then indicted on one count of knowing possession of a firearm 

under 18 U.S.C. § 922(g)(1).  In pre‐trial motions, Miles sought various forms of 

relief, including: (1) dismissal of the indictment under the “innocent possession” 

defense, or, in the alternative, an order permitting the jury to consider the 
defense; (2) dismissal of the indictment on the ground of entrapment by estoppel, 

or, in the alternative, an order permitting the jury to consider the defense; and (3) 

suppression of the gun.  

      Miles asserted that he had possessed the gun solely to turn it in at a police 

station and argued that the district court should recognize an exception to 18 

U.S.C. § 922(g)(1) for innocent possession.  Miles also claimed that his federal 

prosecution was barred because he possessed the gun in reasonable reliance on 

state and municipal pronouncements regarding guns‐for‐cash programs and was 

arrested while en route to take advantage of such a program.  Finally, Miles 

claimed that the gun should be suppressed because, according to Miles, the 

statute the police noted as the reason for stopping him—N.Y. COMP. CODES, R. & 

REGS. TIT. 21, § 1050.9(d), which prohibits walking between subway cars—is 

applicable only while the subway is in motion.  

      In an order dated September 20, 2012, the district court denied his motions 

to dismiss the indictment and to suppress the revolver.  With respect to Miles’s 

invocation of the “innocent possession” defense, the district court concluded 

that, even if this were a valid defense, the facts proffered by Miles, if true, would 

not support such a claim.  As for the entrapment‐by‐estoppel defense, the district 
court explained that Miles could not employ the defense because he had not 

alleged an affirmative representation by a federal law enforcement agent.   

Turning to Miles’s suppression argument, the court rejected Miles’s reading of 

the statute and found that there was probable cause to stop him, irrespective of 

whether the subway was in motion.  

      On November 13, 2012, following the denial of Miles’s motions, Miles 

waived his right to a jury trial and agreed to a bench trial on stipulated facts.  The 

parties stipulated that Miles was previously convicted of at least one felony 

offense; that on or about January 19, 2011, in the Southern District of New York, 

he knowingly possessed a pistol; and that the gun had traveled in interstate 

commerce prior to the date of his arrest.  The bench trial was conducted that 

same day, and the court found Miles guilty of being a felon in possession of a 

firearm under 18 U.S.C. § 922(g)(1).   

      At sentencing, the Probation Office recommended the mandatory 

minimum sentence of 180 months’ imprisonment.  In his sentencing submission, 

Miles argued, among other things, that his 1985 conviction in New York state 

court for robbery in the third degree did not qualify as a “violent felony” within 

the meaning of the ACCA.  Specifically, Miles claimed that, because the state 
court had decided to sentence him under an alternative sentencing scheme that 

permitted a definite sentence of imprisonment of one year or less, he had 

technically not been convicted of an offense “punishable by imprisonment for a 

term exceeding one year.”  18 U.S.C. § 924(e)(2)(B).  Miles thus contended that 

the ACCA did not apply in his case. 

      The district court did not “buy [Miles’s] argument,” stating: 

            The fact of the matter is for it to be an armed career  
            criminal conduct act, there are only two things  
            required: That there be the use of physical force as an  
            element to the crime and that the crime be punishable by 
            imprisonment for a term exceeding one year. But as the 
            government points out, you are changing punishable by  
            to punished. The point is the statute reads punishable  
            by more than a year. You are saying he didn’t get a year, so 
            therefore it is not an armed career criminal act.  
 
(Sentencing Tran. at 3).  The court then sentenced Miles to 180 months’ 

imprisonment.  

      On appeal, Miles argues that the district court erred in denying his pre‐

trial motions to invoke entrapment by estoppel; in finding that an “innocent 

possession” defense was unavailable; in finding the police had probable cause to 

arrest Miles; and in sentencing him under the ACCA.  For the following reasons, 
we disagree, and AFFIRM the judgment of conviction and sentence of the district 

court. 

       

                                    DISCUSSION 

      “A federal court may preclude a defendant from presenting a defense 

when ‘the evidence in support of such a defense would be legally insufficient.’ ” 

United States v. Williams, 389 F.3d 402, 404 (2d Cir. 2004) (citing United States v. 

Villegas, 899 F.2d 1324, 1343 (2d Cir. 1990)).  We review claims that the district 

court improperly denied the defendant a defense of entrapment by estoppel 

under a clear‐error standard, see United States v. Corso, 20 F.3d 521, 524 (2d Cir. 

1994) and review questions of statutory construction de novo.  See United States v. 

Gravel, 645 F.3d 549, 551 (2d Cir. 2011). 

      A. Entrapment‐by‐Estoppel Defense 

      An entrapment‐by‐estoppel defense may arise “where a government agent 

authorizes a defendant ‘to engage in otherwise criminal conduct and the 

defendant, relying thereon, commits forbidden acts in the mistaken but 

reasonable, good faith belief that he has in fact been authorized to do so.’”  

United States v. Gil, 297 F.3d 93, 107 (2d Cir. 2002) (quoting United States v. 
Abcasis, 45 F.3d 39, 43 (2d Cir. 1995) (internal alternations omitted)).  To make out 

this affirmative defense, a defendant must show an affirmative assurance from 

the government that his conduct was legal.  See United States v. Giffen, 473 F.3d 

30, 39 (2d Cir. 2006).  Here, Miles creatively argues that his federal prosecution is 

precluded by representations made to him in connection with state and local 

government programs offering “cash for guns.”   

      This Court has never explicitly held that a defendant accused of a federal 

crime must identify a federal official to invoke the defense of entrapment by 

estoppel.  Our sister circuits, however, have widely and unanimously adopted 

the rule that a defendant charged with violating a federal crime must show 

reliance on the advice or authority of federal officials or agents to invoke this 

defense.  See, e.g., United States v. Ormsby, 252 F.3d 844, 851 (6th Cir. 2001); United 

States v. Funches, 135 F.3d 1405, 1407 (11th Cir. 1998); United States v. Rector, 111 

F.3d 503, 505–07 (7th Cir. 1997); United States v. Spires, 79 F.3d 464, 466–67 (5th 

Cir. 1996); United States v. Caron, 64 F.3d 713, 715–17 (1st Cir. 1995); United States 

v. Collins, 61 F.3d 1379, 1385 (9th Cir. 1995); United States v. Etheridge, 932 F.2d 

318, 320–21 (4th Cir. 1991); see also United States v. Gutierrez‐Gonzalez, 184 F.3d 

1160, 1167 (10th Cir. 1999); United States v. Stewart, 185 F.3d 112, 125 n.5 (3d Cir. 
1999); United States v. Achter, 52 F.3d 753, 755 (8th Cir. 1995).  This unanimity is 

largely compelled by the understanding that state and local officials cannot 

“‘bind the federal government to an erroneous interpretation of federal law.’” 

Gil, 297 F.3d at 107 (quoting Ormsby, 252 F.3d at 851).  This strikes us as good 

sense, and a logical rationale to follow.  Accordingly, the district court correctly 

determined that this defense was unavailable to Miles. 

      B. Availability of Innocent Possession Defense 

      Miles next contends that the district court erred in not entertaining an 

“innocent possession” defense in his prosecution under § 922(g)(1).  This Court 

has “not decided ‘whether to recognize an innocent possession defense in the 

section 922 (g)(1) context.’ ” United States v. Williams, 526 F. App’x 29, 34 (2d Cir. 

2013) (quoting United States v. White, 552 F.3d 240, 249 (2d Cir. 2009)). 

Nonetheless, we have “repeatedly rejected efforts to assert such a defense where 

the possession was not ‘momentar[y],’ ” id. (citing United States v. Paul, 110 F.3d 

869, 872 (2d Cir. 1997)), or “only for as long as necessary” to deal with a 

justifying necessity of some kind, White, 552 F.3d at 249.  Although we do not 

here announce a new rule, we believe that the district court correctly held that on 

the facts averred by Miles he would be unable to assert such a defense.  
      C. Probable Cause  

      NYPD officers had the authority to arrest Miles when he passed from one 

car to another through the end doors.  A plain reading of the ordinance, which 

states simply that “[n]o person may use the end doors of a subway car to pass 

from one subway car to another except in an emergency or when directed to do 

so by an authority conductor or a New York City police officer,” resolves the 

matter. N.Y. COMP. CODES R. & REGS. tit. 21, § 1050.9(d). Accordingly, the district 

court correctly held that there was probable cause to arrest and frisk Miles. 

      D. Sentencing Under the ACCA 

      Finally, Miles argues that, because he was actually sentenced to less than 

one year for his state court conviction for robbery in the third degree that 

conviction does not qualify as a “violent felony” under the ACCA.  Miles’s 

argument fails under the plain language of the ACCA, which has only two 

requirements to qualify a state conviction as a violent felony: (1) that the offense 

“has as an element the use, attempted use, or threatened use of physical force 

against the person of another,” 18 U.S.C. § 924(e)(2)(B)(i); and (2) that it be 

“punishable by imprisonment for a term exceeding one year,” id. § 924(e)(2)(B) 

(emphasis added).  Miles acknowledges that robbery in the third degree “has as 
an element the use, attempted use, or threatened use of physical force,” and so 

has this Court.  United States v. Brown, 52 F.3d 415, 425–26 (2d Cir. 1995).  Miles 

also recognizes that robbery in the third degree is a “crime punishable”—that is, 

one that carries with it the potential of punishment—“by imprisonment for a 

term exceeding one year.”  These facts alone are enough to affirm Miles’s 

sentence by the district court. 

      Our precedent does not explicitly state that a conviction for a violent state 

crime punishable by more than a year, even if actually punished under an 

alternative sentencing scheme qualifies as a predicate violent felony under the 

ACCA.  We do so now.  Any other reading of the state penal code—including the 

one urged by Miles—goes against the very structure of the statute: N.Y. Penal 

Law § 70.00(1) lays out the framework of what an indeterminate sentence is;  

§ 70.00(2) lays out the maximums—life for Class A felonies, and, as relevant here, 

seven years for Class D felonies; and § 70.00(3) lays out the minimums—at least 

one year for all indeterminate sentences.  

      Miles urges us to find that § 70.00(4) contains an alternative maximum, but 

it does nothing of the sort.  Instead, § 70.00(4) is an alternative to the minimum of 

one year in § 70.00(3), which is why it makes sense to say, in the interest of justice 
when mitigating factors are present, a “court may impose a definite sentence of 

imprisonment and fix a term of one year or less.”  This section is fashioned as an 

escape hatch from the one‐year minimum of § 70.00(3) when a sentence longer 

than one‐year is unjust.  In other words, the crime of third‐degree robbery is still 

punishable by up to seven years under § 70.00(2), and a judge’s election to use the 

alternative minimum does not change the statutory maximum, which is the 

relevant ACCA inquiry.  

       Miles’s state conviction for robbery in the third degree thus falls within 

the ACCA, regardless of what sentence Miles received or why he received it.  See 

generally Dickerson v. New Banner Inst., Inc., 460 U.S. 103, 112–13 (1983).  

      We have considered all of Miles’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of conviction and 

sentencing of the district court is AFFIRMED.  

                                            

                                   CONCLUSION 

      The district court’s judgment of conviction and sentencing of March 27, 

2013 is hereby AFFIRMED.